CORNELIUS, Chief Justice,
concurring.
I concur in the majority opinion and the judgment, but I write separately to state more clearly what I believe the Legislature meant by “established rights.”
We begin with the assumption that the Legislature had a purpose for using every word in the statute. Bomar v. Trinity Nat’l Life & Accident Ins. Co., 579 S.W.2d 464 (Tex.1979). In law, established usually means settled, fixed, or confirmed. Blaok’s Law DictionaRY 546 (6th ed.1990); see also Suit v. State, 30 Tex.App. 319, 17 S.W. 458 (1891). I do not believe the Legislature would have used the word “established” to modify the word “rights” if it intended to protect such ethereal rights as *606environment, level of value, aesthetics, or other rights that are not established by contract or other formal act. If the Legislature had intended to protect such general rights, I believe it would have used only the word “rights” and not “established rights.” I would therefore hold that established rights include only those rights established or acquired by plat, conveyance, contract, judicial decree, or other formal act.
Because the undisputed evidence before the Commissioners Court showed that no established right as defined .above was affected by the replat, I join in the affir-mance of the judgment.